Citation Nr: 1722910	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  08-25 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder, including sleep apnea, to include as secondary to service-connected PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry. Attorney at Law


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2011 and May 2015, the Board remanded the appeal for further development.  As will be explained in greater detail below, the agency of original jurisdiction (AOJ) has not substantially complied with the May 2015 remand directives, and further remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the May 2015 remand, the Board determined that entitlement to a TDIU had been raised by the Veteran during the pendency of his appeal for a higher rating pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

Following the issuance of the November 2016 Supplemental Statement of the Case (SSOC), additional pertinent evidence, including a May 2017 VA examination report, was added to the claims file.  Although the evidence has not been considered by the AOJ in connection with the claims presently on appeal, because the appeal is being remanded, the Veteran will not be prejudiced by the Board reviewing this evidence at this time.  38 C.F.R. § 20.1304 (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its May 2015 remand, the Board directed the AOJ to schedule the Veteran a VA examination to determine whether he suffered from a sleep disorder, to include sleep apnea.  If sleep apnea was diagnosed, the examiner was to address whether such was secondary to his service-connected PTSD.  With regard to any gastrointestinal disorder, the Board directed the AOJ to obtain an addendum opinion because the prior opinions failed to address the medical articles submitted by the Veteran's attorney in November 2009 which discussed a potential connection between PTSD and gastrointestinal disorders.  Furthermore, the Board noted that none of the prior VA medical opinions addressed whether PTSD aggravated any gastrointestinal disorder.

In November 2015, an addendum opinion was obtained from the December 2012 VA examiner.  In addressing the Veteran's PTSD symptoms, the examiner noted sleep disturbances with nightmares and related fatigue.  With regard to any diagnosed sleep disorder, the examiner noted that he denied a diagnosis of sleep apnea.  As to whether sleep apnea was secondary to PTSD, the examiner stated that the Diagnostic and Statistical Manual of Mental Disorders (DSM)-5 and current research literature failed to indicate any significant relationship or causation between PTSD and sleep apnea.

With regard to any diagnosed gastrointestinal disorder, the examiner stated that it was beyond his ability to address any direct relationship between a gastrointestinal disorder and the Veteran's military service.  As to whether any gastrointestinal disorder was secondary to PTSD, the examiner stated that the DSM-5 and current research literature failed to indicate any significant relationship between PTSD and gastrointestinal disorders.

In November 2015, the Veteran also underwent new VA examinations to address whether any sleep disorder, including sleep apnea, and/or any gastrointestinal disorder was secondary to his PTSD.  The examiner noted that she was unable to access his files in Virtual VA at the time.  The Veteran was diagnosed with insomnia, but he reported being diagnosed with sleep apnea during a Social Security Disability examination.  The examiner stated that there was insufficient evidence to support a diagnosis of sleep apnea.

With regard to any gastrointestinal disorder, the examiner noted a diagnosis of gastroesophageal reflux disease (GERD).  During the examination, the Veteran reported symptoms of indigestion, regurgitation, and a sour taste in his mouth since he returned from Vietnam.  Concerning direct service connection, the examiner opined that it was less likely than not that GERD was related to his military service because there was no medical evidence to support chronicity/severity of GERD symptoms.  Later in the opinion, the examiner noted that there was no evidence to support to the Veteran's report that gastrointestinal symptoms began during service.  Concerning secondary service connection, the examiner opined that GERD was less likely than not caused by his PTSD.  Thereafter, the examiner opined that GERD was as likely as not aggravated by his PTSD.  The examiner reasoned that there were currently no supportive clinical trials, research, or literature from any reputable medical sources to support the Veteran's contention.  Finally, the examiner noted that she specifically addressed the medical evidence submitted by his attorney.

In August 2016, an addendum opinion was obtained from the November 2015 VA examiner.  She indicated that the Veteran's entire electronic claims folder, including Virtual VA had been reviewed.  With regard to sleep apnea, the examiner noted that his service treatment records were silent for any complaints related to sleep problems, and he denied any sleep-related symptoms during service.  Concerning the prior diagnosis of insomnia, the examiner noted that such was a symptom of PTSD, and was not a separate diagnosed disability.  The examiner stated that there was no medical evidence to support the diagnosis of sleep apnea; however, she ordered a sleep study.  The examiner then discussed the traditional risk factors for the development of sleep apnea, and opined that, if the sleep study did reveal sleep apnea, it was less likely than not proximately due to or aggravated by PTSD.  Instead, the examiner related the Veteran's sleep problems to his PTSD and obesity.

In August 2016, the AOJ sought clarification from the November 2015 VA examiner because she offered a positive opinion concerning whether any gastrointestinal disorder was aggravated by the Veteran's PTSD, but provided a negative rationale.  The examiner reiterated that GERD was not related to his military service because his service treatment records were silent for any gastrointestinal complaints.  The examiner also noted that GERD was not diagnosed until 2005, more than thirty years after he was discharged.  The examiner opined that the Veteran's GERD was less likely than not proximately due to or the result of his PTSD.  The examiner noted that his symptoms indicated a gastrointestinal structural defect which made it less likely than not that such was a psychologically induced gastrointestinal condition.  Given his weight gain since service and the fact that obesity was the foremost contributing factor in his GERD and dysphagia, the examiner opined that GERD was likely related to his obesity.  The examiner then addressed the available medical literature, including the articles submitted by the Veteran's attorney, but nevertheless concluded that, given his thirty-pound weight gain since discharge, his GERD was primarily associated with truncal obesity and diet, and was less likely than not attributable to PTSD.

In an October 2016 addendum opinion, the November 2015 VA examiner noted that a sleep study revealed mild obstructive sleep apnea and an apnea hypopnea index of 12.  The examiner then opined than the Veteran's sleep apnea was less likely than not due to or the result of his PTSD.  Once again, the examiner noted no complaints of sleep problems during service.  The examiner then discussed the most common risk factors for sleep apnea, including obesity, and stated that reputable medical literature does not demonstrate that PTSD either causes or aggravated sleep apnea.

In connection with an unrelated claim, the Veteran underwent a VA examination in May 2017.  Notably, in addressing whether his hypertension was secondary to his PTSD, the examiner noted that "[c]omorbid health problems are believed to occur in patients with dissociative PTSD at higher rates than in the general population, such as . . . [GERD]."

Each of the opinions obtained following the May 2015 remand are insufficient to decide the Veteran's claims at this time.  With regard to the opinions addressing GERD, the November 2015 addendum opinion did not address the medical articles submitted by the Veteran's attorney.  The November 2015 VA examination report merely relied on the lack of any objective medical evidence of treatment for a gastrointestinal disorder during service or for thirty years following service, and there is nothing to indicate actual consideration of the competent lay statements concerning the onset and continuity of symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (an examination is deemed to be inadequate where the examiner relies on the absence of evidence of disability in the service treatment records, and does not account for competent lay testimony as to onset and continuity of symptoms, to provide a negative opinion).  Furthermore, the examiner did not discuss the significance, if any, of the articles submitted by the Veteran; instead, the examiner merely indicated that the articles were reviewed.  Also, despite the fact that the AOJ sought clarification concerning the November 2015 VA examiner's opinion concerning aggravation, in the August 2016 addendum opinion, the examiner failed to provide a clear opinion concerning aggravation.  Moreover, even though the examiner addressed the medical articles, the examiner failed to provide a clear explanation or rationale as to why the findings did not support the Veteran's claim, and why his GERD was more likely associated with the other risk factors cited.  Finally, the May 2017 VA examination report noted that GERD was a comorbidity of PTSD, thus calling into question the November 2015 VA examiner's conclusions.

With regard to sleep apnea, while the November 2015 addendum opinion, the November 2016 VA examination report, and the August 2016 addendum opinion stated that there was no diagnosis of sleep apnea at that time, the October 2016 VA addendum opinion noted a current diagnosis of mild obstructive sleep apnea.  Furthermore, while the examiners addressed the common risk factors associated with sleep apnea, and indicated that there was no medical sources that associated obstructive sleep apnea with PTSD, each opinion failed to address the significance, if any, of the medical articles submitted in November 2009 that discuss a potential connection between PTSD and sleep apnea and sleep-disordered breathing.

The Court has held that a medical examination report must not contain only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Additionally, the Veteran is competent to assert that he has had continuing gastrointestinal problems from or proximate to service to the present time.
Therefore, given the Veteran's competent lay statements concerning gastrointestinal problems continuously following service, and the fact that the medical opinions fails to adequately address the issues at hand and the evidence of record, the Board finds that the Veteran should be afforded a new VA examination by an different medical profession than the November 2015 VA examiner.

Prior to April 5, 2012, the Veteran did not meet the objective criteria for a TDIU.  38 C.F.R. § 4.16(a) (2016).  Because a decision on his claims for service connection may affect his entitlement to a TDIU, the Board finds that his claim for a TDIU is inextricably intertwined with his claims for service connection for a gastrointestinal disorder and a sleep disorder.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another).

On remand, the AOJ should associate with the record any outstanding VA treatment records that are not currently associated with the claims file.  Records dated through November 9, 2016, are currently of record.  Additionally, the Veteran should be given the opportunity to identify any outstanding pertinent records.

Accordingly, the case is REMANDED for the following action:

1.  Associate any VA treatment records dated after November 9, 2016, with the Veteran's claims file.

2.  Give the Veteran an additional opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

3.  After completing the above development, the Veteran should be afforded a new VA examination to determine whether his currently-diagnosed sleep apnea and/or gastrointestinal disorder are related to his military service, or are secondary to his service-connected PTSD.  The examination and opinion must be provided by a medical professional other than the individual who performed the November 2015 VA examinations.  The record and a copy of this Remand must be made available to the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Following a review of the entire record, to include the Veteran's lay statements concerning onset and continuity of symptomatology, the examiner(s) should address the following questions:

(a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that any gastrointestinal disorder, to include GERD, and/or sleep disorder, to include sleep apnea, had its onset during, or is otherwise related to, his active duty service?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.

(b)  Furthermore, is it at least as likely as not (i.e., a 50 percent or greater probability) that any gastrointestinal disorder, to include GERD, and/or sleep disorder, to include sleep apnea, was caused or aggravated beyond its natural progression by his service-connected PTSD?  In this regard, the Board emphasizes that causation and aggravation are two separate inquiries, and both must be answered.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the onset and continuity of symptomatology, and the opinion should reflect such consideration.  Furthermore, any opinion must also address the significance, if any, of the findings discussed in the medical articles addressing the connection between PTSD and both sleep apnea and gastrointestinal disorder.

A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of any documented gastrointestinal and/or sleep problems in the Veteran's service treatment records.

4.  Thereafter, and after any further development deemed necessary, the issues on appeal, to include entitlement to a TDIU should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran should be provided with a SSOC and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




